UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:December 31, 2006 Commission File Number: 0-22175 EMCORE Corporation (Exact name of Registrant as specified in its charter) New Jersey (State or other jurisdiction of incorporation or organization) 22-2746503 (IRS Employer Identification No.) 10420 Research Road SE, Albuquerque, NM87123 (Address of principal executive offices) (505) 332-5000 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes¨No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): ¨Large accelerated filerxAccelerated filer¨ Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares outstanding of the registrant’s no par value common stock as of October 19, 2007 was 51,218,629. 1 EMCORE Corporation FORM 10-Q For the Quarterly Period Ended December 31, 2006 TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 44 ITEM 4. CONTROLS AND PROCEDURES 45 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 48 ITEM1A. RISK FACTORS 51 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 51 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 51 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 51 ITEM 5. OTHER INFORMATION 51 ITEM 6. EXHIBITS 51 SIGNATURES 52 2 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EMCORE CORPORATION Condensed Consolidated Statements of Operations For the three months ended December 31, 2006 and 2005 (in thousands, except per share data) (unaudited) Three Months Ended December 31, 2006 (As restated) (1) 2005 Revenue $ 38,674 $ 35,729 Cost of revenue 33,164 29,381 Gross profit 5,510 6,348 Operating expenses: Selling, general and administrative 12,538 7,054 Research and development 6,627 4,273 Total operating expenses 19,165 11,327 Operating loss (13,655 ) (4,979 ) Other (income) expenses: Interest income (1,651 ) (330 ) Interest expense 1,262 1,297 Loss from convertible notes exchange offer - 1,078 Equity in net income of unconsolidated affiliates - (365 ) Total other (income) expenses (389 ) 1,680 Loss from continuing operations (13,266 ) (6,659 ) Discontinued operations: Loss from discontinued operations - (214 ) Net loss $ (13,266 ) $ (6,873 ) Per share data Basic and diluted per share data: Loss from continuing operations $ (0.26 ) $ (0.14 ) Loss from discontinued operations - - Net loss $ (0.26 ) $ (0.14 ) Weighted-average number of basic and diluted shares outstanding 50,875 48,181 (1) See Note 18 “Restatement of the Condensed Consolidated Financial Statements” in Notes to the Condensed Consolidated Financial Statements. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents EMCORE CORPORATION Condensed Consolidated Balance Sheets As of December 31, 2006 and September 30, 2006 (in thousands) (unaudited) As of December 31, 2006 As of September 30, 2006 ASSETS Current assets: Cash and cash equivalents $ 16,367 $ 22,592 Restricted cash 963 738 Marketable securities 70,650 101,375 Accounts receivable, net 37,363 27,387 Receivables, related parties 332 453 Notes receivable 2,250 3,000 Inventory, net 23,729 23,252 Prepaid expenses and other current assets 3,977 4,518 Total current assets 155,631 183,315 Property, plant and equipment, net 54,489 55,186 Goodwill 40,457 40,447 Other intangible assets, net 3,815 4,293 Investments in unconsolidated affiliates 14,715 981 Long-term receivables, related parties 82 82 Other non-current assets, net 3,128 3,243 Total assets $ 272,317 $ 287,547 LIABILITIES and SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ 18,125 $ 20,122 Accrued expenses and other current liabilities 19,126 22,082 Convertible subordinated notes, current portion 11,428 11,428 Total current liabilities 48,679 53,632 Convertible subordinated notes 84,565 84,516 Total liabilities 133,244 138,148 Commitments and contingencies (Note 16) Shareholders’ equity: Preferred stock, $0.0001 par, 5,882 shares authorized, no shares outstanding - - Common stock, no par value, 100,000 shares authorized, 51,089 shares issued and 50,930 shares outstanding at December 31, 2006;50,962 shares issued and 50,803 shares outstanding at September 30, 2006 439,278 436,338 Accumulated deficit (298,122 ) (284,856 ) Treasury stock, at cost; 159 shares (2,083 ) (2,083 ) Total shareholders’ equity 139,073 149,399 Total liabilities and shareholders’ equity $ 272,317 $ 287,547 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents EMCORE CORPORATION Condensed Consolidated Statements of Cash Flows For the three months ended December 31, 2006 and 2005 (in thousands) (unaudited) Three Months Ended December 31, Cash flows from operating activities: 2006 (As restated) (1) 2005 Net loss $ (13,266 ) $ (6,873 ) Adjustments to reconcile net loss to net cash used for operating activities: Stock-based compensation expense 2,326 1,308 Loss from discontinued operations - 214 Depreciation and amortization expense 2,515 2,826 Accretion of loss from convertible subordinated notes exchange offer 49 18 Loss from convertible subordinated notes exchange offer - 1,078 Provision for doubtful accounts 244 75 Equity in net income of unconsolidated affiliates - (365 ) Compensatory stock issuances 153 88 Reduction of note receivable due for services received 130 130 Total non-cash adjustments 5,417 5,372 Changes in operating assets and liabilities, net of effect of acquisitions: Accounts receivable (10,219 ) (1,647 ) Receivables, related parties - (240 ) Inventory (477 ) (1,002 ) Prepaid expenses and other current assets 543 378 Other assets (202 ) (270 ) Accounts payable (1,997 ) 3,518 Accrued expenses and other current liabilities (2,939 ) (3,677 ) Total change in operating assets and liabilities (15,291 ) (2,940 ) Net cash used for operating activities of continuing operations (9,874 ) 2,432 Net cash used for operating activities of discontinued operations - (1,488 ) Net cash used for operating activities (23,140 ) (5,929 ) Cash flows from investing activities: Purchase of plant and equipment (1,164 ) (756 ) Investment in unconsolidated affiliate (13,734 ) - Cash purchase of businesses, net of cash acquired - (500 ) Proceeds from employee notes receivable 121 - Proceeds from notes receivable 750 - Funding of restricted cash (224 ) (98 ) Purchase of marketable securities (10,875 ) (50 ) Sale of marketable securities 41,600 2,400 Investing activities of discontinued operations - (4 ) Net cash provided by investing activities 16,474 992 (1) See Note 18 “Restatement of the Condensed Consolidated Financial Statements” in Notes to the Condensed Consolidated Financial Statements. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents EMCORE CORPORATION Condensed Consolidated Statements of Cash Flows For the three months ended December 31, 2006 and 2005 (in thousands) (unaudited) (Continued from previous page) Three Months Ended December 31, 2006 (As restated) (1) 2005 Cash flows from financing activities: Payments on capital lease obligations $ (17 ) $ (8 ) Proceeds from exercise of stock options 256 436 Proceeds from employee stock purchase plan 202 326 Convertible debt/equity issuance costs - (103 ) Net cash provided by financing activities 441 651 Net decrease in cash and cash equivalents (6,225 ) (4,286 ) Cash and cash equivalents, beginning of period 22,592 19,525 Cash and cash equivalents, end of period $ 16,367 $ 15,239 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the period for interest $ 2,421 $ 2,466 Cash paid for income taxes $ 1,701 $ - NON-CASH INVESTING AND FINANCING ACTIVITIES Acquisition of property and equipment under capital leases $ - $ 70 Issuance of common stock in conjunction with an acquisition $ - $ 2,325 (1) See Note 18 “Restatement of the Condensed Consolidated Financial Statements” in Notes to the Condensed Consolidated Financial Statements. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 Table of Contents EMCORE Corporation Notes to Condensed Consolidated Financial Statements (unaudited) NOTE 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of EMCORE Corporation and its subsidiaries (the “Company” or “EMCORE”). All material intercompany accounts and transactions have been eliminated in consolidation. These statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim information, and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X of the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for annual financial statements. In the opinion of management, all information considered necessary for a fair presentation of the financial statements has been included. Operating results for interim periods are not necessarily indicative of results that may be expected for an entire fiscal year. The condensed consolidated balance sheet as of September 30, 2006 has been derived from the audited consolidated financial statements as of such date. For a more complete understanding of EMCORE’s financial position, operating results, risk factors and other matters, please refer to EMCORE's Annual Report on Form 10-K for the fiscal year ended September 30, 2006. The preparation of the consolidated financial statements in conformity with U.S. GAAP requires management of the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period. Management develops estimates based on historical experience and on various assumptions about the future that are believed to be reasonable based on the best information available. EMCORE’s reported financial position or results of operations may be materially different under changed conditions or when using different estimates and assumptions. In the event that estimates or assumptions prove to differ from actual results, adjustments are made in subsequent periods to reflect more current information. For the three-month period ended December 31, 2006, options representing 3,166,199 shares of common stock were excluded from the diluted earnings per share calculations. For the three month period ended December 31, 2005, warrants representing 14,796 shares of common stock and options representing 5,021,380 shares of common stock were excluded from the diluted earnings per share calculations. These options and warrants, along with the Company’s convertible subordinated notes, were not included in the computation of diluted earnings per share in the periods as the Company incurred a net loss for the period and any effect would have been anti-dilutive. Mr. Scott T. Massie, an Executive Vice President and Chief Operating Officer of the Company, resigned and left the Company on December 29, 2006.Dr. Hong Q. Hou was appointed as President and Chief Operating Officer and was elected to the Company’s Board of Directors.The Company also reported that Mr. Reuben F. Richards will continue to serve as Chief Executive Officer until the Company’s Annual Meeting in 2008, at which time he will become Executive Chairman of the Board of Directors and Dr. Thomas J. Russell, the current Chairman, will become Chairman Emeritus and Lead Director. The Board of Directors has offered Dr. Hong Q. Hou the position of Chief Executive Officer after Mr. Richards becomes Chairman. NOTE 2. Recent Accounting Pronouncements SAB108 - In September2006, the SEC issued Staff Accounting Bulletin (“SAB”) 108,
